Exhibit 10.23 Cabot Microelectronics Corporation AMENDED AND RESTATED CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT This Amended and Restated Agreement, (the “Agreement”) is entered into effective as of , 2008 (the “Agreement Date”), by and between Cabot Microelectronics Corporation, a Delaware corporation (the “Company”) and [Executive] (the “Executive”); Witnesseth That: Whereas, the Executive is employed by the Company, and the Company desires to provide protection to the Executive in the event of a Change in Control of the Company; Whereas, the Executive and the Company desire to amend and restate the Change in Control Severance Protection Agreement between the Company and the Executive, dated as of , (the “Original Agreement”), in order to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and to make certain other clarifications to ensure that the intended benefits of the Original Agreement are provided to the Executive; Now, Therefore, it is hereby agreed by and between the parties, for good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, as follows: Article I.Establishment and Purpose 1.1Purpose of the Agreement.The purpose of this Agreement is to advance the interests of the Company by providing the Executive with an assurance of equitable treatment, in terms of compensation and economic security, in the event of an acquisition or other Change in Control of the Company.An assurance of equitable treatment will enable the Executive to maintain productivity and focus during the period of significant uncertainty that is inherent in an acquisition or other Change in Control.Further, the Company believes that agreements of this kind will aid it in attracting and retaining the highly qualified, high-performing professionals who are essential to its success. Article II.Certain
